Title: From George Washington to William Heath, 18 May 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters 18th May 1782
                        
                        I have received your two favrs of the 16th of this Day.
                        In Reply to the postscript of the first, I can only say, that the Report of the Commissioner who met at
                            Elizabeth Town, has been sent on to Congress, with a Submission to them, how far Exchanges in future shall be practised—How ever desirable all Exchanges may be, nothing can be done untill I am furnished with the Determination of Congress to
                            govern my future Conduct in this Matter. I am sir Your most Obet Servt
                        
                            Go: Washington
                        
                        
                            P.S. Col. Swift may be absent as requested.
                        

                    